     Case 3:18-cv-00161-N Document 59 Filed 03/29/19   Page 1 of 45 PageID 1264


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ESCORT INC.,

         Plaintiff,
                                                        CASE NO 3:18-cv-161-N
v.
                                                           PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                       JURY TRIAL DEMANDED
         Defendant.



                APPENDIX IN SUPPORT OF UNIDEN’S REPLY IN SUPPORT
                    OF ITS MOTION TO STAY LITIGATION PENDING
                   INTER PARTIES REVIEW OF THE PATENT-IN-SUIT

     Document                                              Appendix Page No.

 Declaration of David B. Conrad                               APP. 003-004

 Exhibit A                                                    APP. 005-010

 Exhibit B                                                    APP. 011-014

 Exhibit C                                                    APP. 015-045




                                       -1-
                                                                             APP. 001
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19                Page 2 of 45 PageID 1265


Dated: March 29, 2019                          Respectfully submitted,


                                               By: /s/ David B. Conrad
                                                   Neil J. McNabnay
                                                   njm@fr.com
                                                   Texas Bar No. 24002583
                                                   David B. Conrad
                                                   conrad@fr.com
                                                   Texas Bar No. 24049042
                                                   Theresa M. Dawson
                                                   tdawson@fr.com
                                                   Texas Bar No. 24065128
                                                   Noel F. Chakkalakal
                                                   chakkalakal@fr.com
                                                   Texas Bar No. 24053676

                                                   FISH & RICHARDSON P.C.
                                                   1717 Main Street, Suite 5000
                                                   Dallas, TX 75201
                                                   (214) 747-5070 (Telephone)
                                                   (214) 747-2091 (Facsimile)

                                               ATTORNEYS FOR DEFENDANT
                                               UNIDEN CORPORATION




                              CERTIFICATE OF SERVICE

   The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on March 29, 2019, to all counsel of record who are deemed to have
consented to electronic service via the Court’s CM/ECF system.

                                                  /s/ David B. Conrad
                                                  David B. Conrad




                                            -2-
                                                                                       APP. 002
     Case 3:18-cv-00161-N Document 59 Filed 03/29/19              Page 3 of 45 PageID 1266


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ESCORT INC.,

        Plaintiff,
                                                                  CASE NO 3:18-cv-161-N
v.
                                                                       PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                                JURY TRIAL DEMANDED
        Defendant.



                           DECLARATION OF DAVID B. CONRAD

         Pursuant to 28 U.S.C. § 1746, I, David B. Conrad, declare that:

         1.     I am over 18 years of age and am legally competent to testify on the matters

contained in this declaration.

         2.     I am counsel of record for Defendant Uniden America Corporation in this matter.

         3.     Attached hereto as Ex. A, is a true and correct copy of the Patent Trial and Appeal

Board’s Notice of Filing Date Accorded to Petition, dated March 18, 2019, regarding case

IPR2019-00724 and Patent 7,576,679.

         4.     Attached hereto as Ex. B, is a true and correct copy of an excerpt of Interrogatory

No. 8 from Defendant Uniden America Corporation’s Objections and Responses to the Plaintiff’s

First Set of Interrogatories (Nos. 1-12).

         5.     Attached hereto as Ex. C, is a true and correct copy of Plaintiff’s Response in

Opposition to Defendants’ Motion to Stay Litigation Pending Inter Partes Review filed March 10,

2014 in Invensys Sys., Inc. v. Emerson Elec. Co., et al., No. 6:12-cv-799, 2014 WL 4477393 (E.D.

Tex. July 25, 2014).



                                                 1

                                                                                           APP. 003
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19                Page 4 of 45 PageID 1267


       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed at Dallas, Texas this 29th day of March 2019.

Executed on March 29, 2019                       /s/ David B. Conrad
                                                 David B. Conrad




                                                2

                                                                                           APP. 004
Case 3:18-cv-00161-N Document 59 Filed 03/29/19   Page 5 of 45 PageID 1268




               EXHIBIT A




                                                                     APP. 005
Case 3:18-cv-00161-N Document 59 Filed 03/29/19      Page 6 of 45 PageID 1269
 Trials@uspto.gov                                    Paper No. 3
 571-272-7822


         UNITED STATES PATENT AND TRADEMARK OFFICE
                         ____________

          BEFORE THE PATENT TRIAL AND APPEAL BOARD
                         ____________

                    UNIDEN AMERICA CORPORATION,
                              Petitioner,

                                      v.

                               ESCORT INC.,
                               Patent Owner.
                               ____________

                            Case IPR2019-00724
                              Patent 7,576,679
                               ____________

                             Mailed: 03/18/2019


 Before JAMILAH SULTAN, Trial Paralegal


       NOTICE OF FILING DATE ACCORDED TO PETITION
                           AND
   TIME FOR FILING PATENT OWNER PRELIMINARY RESPONSE

       The petition for inter partes review, filed in the above proceeding has
 been accorded the filing date of 02/28/2019.
       Patent Owner may file a preliminary response to the petition no later
 than three months from the date of this notice. The preliminary response is
 limited to setting forth the reasons why the requested review should not be
 instituted. Patent Owner may also file an election to waive the preliminary



                                                                            APP. 006
Case 3:18-cv-00161-N Document 59 Filed 03/29/19        Page 7 of 45 PageID 1270
 Case IPR2019-00724
 Patent No. 7,576,679

 response to expedite the proceeding. For more information, please consult
 the Office Patent Trial Practice Guide, 77 Fed. Reg. 48756 (Aug. 14, 2012),
 which is available on the Board Web site at http://www.uspto.gov/PTAB.
       Patent Owner is advised of the requirement to submit mandatory
 notice information under 37 C.F.R. § 42.8(a)(2) within 21 days of service of
 the petition.
       The parties are encouraged to use the heading on the first page of this
 Notice for all future filings in the proceeding.
       The parties are advised that under 37 C.F.R. § 42.10(c), recognition of
 counsel pro hac vice requires a showing of good cause. The parties are
 authorized to file motions for pro hac vice admission under 37 C.F.R.
 § 42.10(c). Such motions shall be filed in accordance with the “Order --
 Authorizing Motion for Pro Hac Vice Admission” in Case IPR2013-00639,
 Paper 7, a copy of which is available on the Board Web site under
 “Representative Orders, Decisions, and Notices.”
       The parties are reminded that unless otherwise permitted by 37 C.F.R.
 § 42.6(b)(2), all filings in this proceeding must be made electronically in
 Patent Trial and Appeal Board End to End (PTAB E2E), accessible from the
 Board Web site at http://www.uspto.gov/PTAB. To file documents, users
 must register with PTAB E2E. Information regarding how to register with
 and use PTAB E2E is available at the Board Web site.
       If there are any questions pertaining to this notice, please contact
 Jamilah Sultan at 571-270-5927 or the Patent Trial and Appeal Board at
 571-272-7822.




                                        2
                                                                               APP. 007
Case 3:18-cv-00161-N Document 59 Filed 03/29/19   Page 8 of 45 PageID 1271
 Case IPR2019-00724
 Patent No. 7,576,679

 PETITIONER:
 David Conrad
 Dan Smith
 Fish & Richardson P.C.
 conrad@fr.com
 dsmith@fr.com

 PATENT OWNER:
 HITCHCOCK EVERT LLP
 P.O. BOX 131709
 DALLAS TX 75313-1709




                                   3
                                                                     APP. 008
Case 3:18-cv-00161-N Document 59 Filed 03/29/19                            Page 9 of 45 PageID 1272
 Case IPR2019-00724
 Patent No. 7,576,679

  NOTICE CONCERNING ALTERNATIVE DISPUTE RESOLUTION
                                      (ADR)
        The Patent Trial and Appeal Board (PTAB) strongly encourages
 parties who are considering settlement to consider alternative dispute
 resolution as a means of settling the issues that may be raised in an AIA trial
 proceeding. Many AIA trials are settled prior to a Final Written Decision.
 Those considering settlement may wish to consider alternative dispute
 resolution techniques early in a proceeding to produce a quicker, mutually
 agreeable resolution of a dispute or to at least narrow the scope of matters in
 dispute. Alternative dispute resolution has the potential to save parties time
 and money.
        Many non-profit organizations, both inside and outside the intellectual
 property field, offer alternative dispute resolution services. Listed below are
 the names and addresses of several such organizations. The listings are
 provided for the convenience of parties involved in cases before the PTAB;
 the PTAB does not sponsor or endorse any particular organization’s
 alternative dispute resolution services. In addition, consideration may be
 given to utilizing independent alternative dispute resolution firms. Such
 firms may be located through a standard keyword Internet search.


 CPR                   AMERICAN                  AMERICAN                                    AMERICAN
 INSTITUTE             INTELLECTUAL              ARBITRATIO            WORLD                 BAR
 FOR DISPUTE           PROPERTY                  N                     INTELLECTUA           ASSOCIATION
 RESOLUTION            LAW                       ASSOCIATIO            L PROPERTY            (ABA)
                       ASSOCIATION               N (AAA)               ORGANIZATI
                       (AIPLA)                                         ON (WIPO)
 Telephone:            Telephone:                Telephone:            Telephone:            Telephone :
 (212) 949-6490        (703) 415-0780            (212) 484-3266        41 22 338 9111        (202) 662-1000
 Fax: (212) 949-8859   Fax: (703) 415-0786       Fax: (212) 307-4387   Fax: 41 22 733 5428   N/A
                       241 18th Street, South,   140 West 51st         34, chemin des        1050 Connecticut Ave,
 575 Lexington Ave     Suite 700                 Street                Colombettes           NW
 New York, NY 10022    Arlington, VA 22202       New York, NY          CH-1211 Geneva 20,    Washington D.C. 20036
                                                 10020                 Switzerland
 www.cpradr.org        www.aipla.org             www.adr.org           www.wipo.int          www.americanbar.org


       If parties to an AIA trial proceeding consider using alternative dispute
 resolution, the PTAB would like to know whether the parties ultimately
 decided to engage in alternative dispute resolution and the reasons why or
 why not. If the parties actually engage in alternative dispute resolution, the
 PTAB would be interested to learn what mechanism (e.g., arbitration,


                                                      4
                                                                                                        APP. 009
Case 3:18-cv-00161-N Document 59 Filed 03/29/19     Page 10 of 45 PageID 1273
 Case IPR2019-00724
 Patent No. 7,576,679

 mediation, etc.) was used and the general result. Such a statement from the
 parties is not required but would be helpful to the PTAB in assessing the
 value of alternative dispute resolution to parties involved in AIA trial
 proceedings. To report an experience with ADR, please forward a summary
 of     the     particulars   to     the     following     email     address:
 PTAB_ADR_Comments@uspto.gov




                                      5
                                                                          APP. 010
Case 3:18-cv-00161-N Document 59 Filed 03/29/19   Page 11 of 45 PageID 1274




                EXHIBIT B




                                                                      APP. 011
 Case 3:18-cv-00161-N Document 59 Filed 03/29/19                    Page 12 of 45 PageID 1275


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ESCORT INC.,
                                                                CASE NO. 3:18-cv-161-N
         Plaintiff,
                                                                   PATENT CASE
         v.
                                                               JURY TRIAL DEMANDED
 UNIDEN AMERICA CORPORATION,

         Defendant.



     DEFENDANT UNIDEN AMERICA CORPORATION’S OBJECTIONS AND
   RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES (Nos. 1-12)

       Defendant Uniden America Corporation (“Uniden”) hereby timely serves its objections

and responses to the First Set of Interrogatories (“Interrogatories”) to Uniden propounded by

Plaintiff Escort, Inc. (“Plaintiff” or “Escort”) as follows:

                                 RESERVATIONS OF RIGHTS

       Investigation and discovery are ongoing in this case. Uniden responds to the

Interrogatories without prejudice to Uniden’s right to supplement its responses. Uniden also

reserves the right to produce or use any information or documents that are discovered after

service of this response in support of or in opposition to any motion, in depositions, or at trial. In

responding to the Interrogatories, Uniden does not waive any objections on the grounds of

privilege, competency, relevance, materiality, authenticity, or admissibility of the information

contained herein. Uniden expressly reserves the right to use any of these responses or the subject

matter contained in them during any subsequent proceeding, including the trial of this or any

other action.




UNIDEN’S RESPONSES TO FIRST SET OF
INTERROGATORIES (NOS. 1-12)                                                                     PAGE 1
                                                                                               APP. 012
 Case 3:18-cv-00161-N Document 59 Filed 03/29/19                   Page 13 of 45 PageID 1276


RESPONSE TO INTERROGATORY NO. 7:

       In addition to Uniden’s General Objections, Uniden objects to Interrogatory No. 7 on the

basis that it has multiple subparts, and as vague, ambiguous, particularly with the phrases “all,”

“any,” and “other development,” overbroad, unduly burdensome, and seeking information not

reasonably calculated to lead to the discovery of admissible evidence. Uniden further objects to

this interrogatory as seeking discovery disproportionate to the needs of the case. Uniden also

objects to this interrogatory to the extent that it seeks confidential third-party information,

documents, and/or communications that Uniden does not have permission to disclose. Uniden

further objects to Interrogatory No. 7 because Plaintiff’s definition of “Accused Products” is

vague, overbroad, and incomplete.

       To the extent that Uniden understands Interrogatory No. 7, subject to and without

waiving the foregoing Objections, Uniden responds as follows:

       Uniden further states that, in accordance with Rule 33(d) of the Federal Rules of Civil

Procedure, Uniden identifies the following document(s) from which responsive information to

this Interrogatory may be derived: UNIDEN_0001670 - UNIDEN_0001688.

       Uniden’s investigation is ongoing, and Uniden therefore reserves the right to supplement

and amend its response based on additional information obtained through discovery or other

means and as appropriate in response to the Court’s legal determination of issues.

INTERROGATORY NO. 8:

      List the date(s) on which each Accused Products was designed and commercially
implemented.

RESPONSE TO INTERROGATORY NO. 8:

       In addition to Uniden’s General Objections, Uniden objects to Interrogatory No. 8 as

overbroad, unduly burdensome, and seeking information not reasonably calculated to lead to the


UNIDEN’S RESPONSES TO FIRST SET OF
INTERROGATORIES (NOS. 1-12)                                                                       PAGE 16
                                                                                                  APP. 013
 Case 3:18-cv-00161-N Document 59 Filed 03/29/19                   Page 14 of 45 PageID 1277


discovery of admissible evidence. Uniden further objects to this interrogatory as seeking

discovery disproportionate to the needs of the case. Uniden further objects to Interrogatory No. 8

because Plaintiff’s definition of “Accused Products” is vague, overbroad, and incomplete.

       To the extent that Uniden understands Interrogatory No. 8, subject to and without

waiving the foregoing Objections, Uniden responds as follows:

                 Accused Product                           Designed             Commercially
                                                                                  Available
 R3 Extreme Long Range Radar/Laser Detector           06/25/2015            05/26/2017
 DFR7 Long Range Radar/Laser Detector                 12/24/2015            06/02/2016
 LRD950 Long Range Radar/Laser Detector               03/21/2014            12/24/2014


       Uniden’s investigation is ongoing, and Uniden therefore reserves the right to supplement

and amend its response based on additional information obtained through discovery or other

means and as appropriate in response to the Court’s legal determination of issues.

INTERROGATORY NO. 9:

         Identify the date Defendant first learned of each of the patents-in-suit, state with
specificity how Defendant first learned of each of the patents-in-suit, and identify all actions
taken by Defendant as a result of learning of each of the patents-in-suit, including, but not
limited to, all changes made to the Accused Product as a result of learning of any of the patents-
in-suit.

RESPONSE TO INTERROGATORY NO. 9:

       In addition to Uniden’s General Objections, Uniden objects to Interrogatory No. 9 on the

basis that it has multiple subparts, and as vague, ambiguous, overbroad, unduly burdensome, and

seeking information not reasonably calculated to lead to the discovery of admissible evidence

because, among other things, it is not limited to the Relevant Time Period. Uniden further objects

to this interrogatory as seeking discovery disproportionate to the needs of the case. Uniden also

objects to this interrogatory to the extent that it seeks the disclosure of legal conclusions and calls




UNIDEN’S RESPONSES TO FIRST SET OF
INTERROGATORIES (NOS. 1-12)                                                                    PAGE 17
                                                                                               APP. 014
Case 3:18-cv-00161-N Document 59 Filed 03/29/19   Page 15 of 45 PageID 1278




                EXHIBIT C




                                                                      APP. 015
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 1 of 22 PageID #: 3924
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 16 of 45 PageID 1279


                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

INVENSYS SYSTEMS, INC.,              §
                                     §
             Plaintiff,              §        C.A. No. 6:12-cv-00799-LED
v.                                   §
                                     §
EMERSON ELECTRIC CO. and             §
MICRO MOTION INC.,                   §
                                     §
             Defendants,             §
and                                  §
                                     §
MICRO MOTION INC.,                   §
                                     §
             Counterclaim-Plaintiff, §
v.                                   §
                                     §
INVENSYS SYSTEMS, INC.,              §
                                     §
             Counterclaim-Defendant. §


         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
       MOTION TO STAY LITIGATION PENDING INTER PARTES REVIEW




                                                                           APP. 016
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 2 of 22 PageID #: 3925
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 17 of 45 PageID 1280


                                               TABLE OF CONTENTS

                                                                                                                                Page(s)
I.     INTRODUCTION ............................................................................................................. 1
II.    BACKGROUND ............................................................................................................... 2
III.   LEGAL STANDARD........................................................................................................ 3
IV.    ARGUMENT ..................................................................................................................... 3
       A.        Defendants’ Motion Is Both Premature And Late, And Was Brought In
                 The Exact Circumstances Where A Stay Is Inappropriate..................................... 3
       B.        Application of Soverain Factors ............................................................................ 7
                 1.         A Stay Would Unduly Prejudice Invensys, And Give Defendants An
                            Unfair Tactical Advantage......................................................................... 7
                            a.         The Parties Are Direct Competitors And A Stay Would
                                       Unduly Prejudice Invensys’ Efforts To Enforce Its Patent
                                       Rights ............................................................................................. 7
                            b.         Defendants’ Argument Relating To A Preliminary
                                       Injunction Lacks Merit ................................................................... 9
                 2.         Staying Litigation Pending The Petitions For IPR Would Not
                            Simplify The Issues Before This Court ..................................................... 11
                            a.         It Is Far Too Speculative To Assume That Micro Motion’s
                                       IPRs Will Have Any Effect On The Issues For Trial .................. 11
                            b.         There Are No Efficiencies To Be Gained By Staying This
                                       Litigation ...................................................................................... 13
                 3.         A Stay Is Inappropriate Given The Advanced Stage Of The Case........... 14
V.     CONCLUSION ................................................................................................................ 15




                                                                   i
                                                                                                                                   APP. 017
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 3 of 22 PageID #: 3926
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 18 of 45 PageID 1281



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)
CASES

ADA Solutions, Inc. v. Engineered Plastics, Inc.,
  826 F. Supp. 2d 348 (D. Mass. 2011) ........................................................................................8

Am. Vehicular Scis. LLC v. Toyota Motor Corp.,
   No. 12-cv-404, slip op. (E.D. Tex. Jan. 7, 2014) ...................................................................3, 4

Automatic Mfg. Sys., Inc. v. Primera Tech., Inc.,
   No. 12-cv-1727, slip op. (M.D. Fla. May 13, 2013) ..................................................................5

Avago Techs. Fiber IP (Singapore) Pte. Ltd. v. IPtronics Inc.,
   No. 10-cv-2863, 2011 WL 3267768 (N.D. Cal. July 28, 2011) ................................................8

BarTex Research, L.L.C. v. FedEx Corp.,
   611 F. Supp. 2d 647 (E.D. Tex. 2009) ...................................................................................3, 8

Blue Calypso, Inc. v. Groupon, Inc.,
   No. 12-cv-486, slip op. (E.D. Tex. July 19, 2013).....................................................................4

Cooper Notification, Inc. v. Twitter, Inc.,
   No. 09-cv-865, 2010 WL 5149351 (D. Del. Dec. 13, 2010) .....................................................8

Dane Techs., Inc. v. Gatekeeper Sys., Inc.,
   No. 12-cv-2730, 2013 WL 4483355 (D. Minn. Aug. 20, 2013) ................................................4

Davol, Inc. v. Atrium Med. Corp.,
   No. 12-cv-958, 2013 WL 3013343 (D. Del. June 17, 2013) .................................................4, 8

Derma Scis., Inc. v. Manukamed Ltd.,
   No. 12-cv-3388, slip op. (D.N.J. July 17, 2013) ........................................................................4

eBay Inc. v. MercExchange L.L.C.,
   547 U.S. 388 (2006) .................................................................................................................10

Eon Corp. IP Holdings, LLC v. Skytel Corp.,
   No. 08-cv-385, 2009 WL 8590963 (E.D. Tex. Apr. 29, 2009)..................................................3

ESN, LLC v. Cisco Sys., Inc.,
   No. 08-cv-20, 2008 WL 6722763 (E.D. Tex. Nov. 20, 2008) ...................................................3

Hill-Rom Servs., Inc. v. Stryker Corp.,
    11-cv-1220, 2012 WL 5878087 (S.D. Ind. Nov. 20, 2012) .......................................................9




                                                                    ii
                                                                                                                                APP. 018
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 4 of 22 PageID #: 3927
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 19 of 45 PageID 1282


ImageVision Net, Inc. v. Internet Payment Exch., Inc.,
   No. 12-cv-054, 2013 WL 663535 (D. Del. Feb. 25, 2013)........................................................8

Kowalski v. Anova Food, LLC,
   No. 11-cv-795, slip op. (D. Haw. June 14, 2013) ......................................................................5

Landis v. N. Am. Co.,
   299 U.S. 248 (1936) ...................................................................................................................3

Lennon Image Techs., LLC v. Lumondi Inc.,
   No. 13-cv-238, slip op. (E.D. Tex. Jan. 6, 2014) ...................................................................3, 4

LML Patent Corp. v. JPMorgan Chase & Co.,
  No. 08-cv-448, slip op. (E.D. Tex. May 23, 2011 ) .................................................................12

Meyers v. Brooks Shoe, Inc.,
  912 F.2d 1459 (Fed. Cir. 1990)..................................................................................................9

Nat’l Oilwell Varco, L.P. v. Omron Oilfield & Marine, Inc.,
   No. 12-cv-773, slip op. (W.D. Tex. June 10, 2013)...................................................................4

Nat’l Prods., Inc. v. Gamber–Johnson LLC,
   No. 12-cv-840, 2012 WL 3527938 ............................................................................................8

Nidec Corp. v. LG Innotek Co., Ltd.,
   No. 07-cv-108, 2009 WL 3673433 (E.D. Tex. Apr. 3, 2009)..................................................15

One StockDuq Holdings, LLC v. Becton, Dickinson & Co.,
   No. 12-cv-3037, slip op. (W.D. Tenn. May 6, 2013).................................................................5

PPC Broadband, Inc. v. Corning Gilbert, Inc.,
  No. 12-cv-911, slip op. (N.D.N.Y. July 16, 2013).....................................................................4

Proctor & Gamble Co. v. Team Techs., Inc., No. 12-cv-552,
   2013 WL 4830950 (S.D. Ohio Sept. 10, 2013) .........................................................................4

ROY-G-BIV Corp. v. FANUC Ltd.,
  No. 07-cv-418, 2009 WL 1080854 (E.D. Tex. Apr. 14, 2009)............................................3, 15

SenoRx, Inc. v. Hologic, Inc.,
   No. 12-cv-173, 2013 WL 144255 (D. Del. Jan. 11, 2013) ........................................................8

Soverain Software, L.L.C. v. Amazon.com, Inc.,
   356 F. Supp. 2d 660 (E.D. Tex. 2005) ............................................................................. passim

Sunbeam Prods. v. Hamilton Beach Brands, Inc.,
   No. 09-cv-791, 2010 WL 1946262 (E.D. Va. May 10, 2010) ...................................................7



                                                                    iii
                                                                                                                                APP. 019
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 5 of 22 PageID #: 3928
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 20 of 45 PageID 1283


Tesco Corp. v. Weatherford Int’l, Inc.,
   599 F. Supp. 2d 848 (S.D. Tex. 2009) .......................................................................................8

Trustees of Boston Univ. v. Everlight Elecs. Co., Ltd.,
   No. 12-cv-11935, slip op. (D. Mass. July 11, 2013) ..................................................................4

Unifi Scientific Batteries, LLC v. Sony Mobile Commc’ns,
   No. 12-cv-224, slip op. (E.D. Tex. Jan. 14, 2014) .....................................................3, 9, 13, 14

Universal Elecs., Inc. v. Universal Remote Control, Inc.,
   943 F. Supp. 2d 1028 (C.D. Cal. 2013) ...............................................................................9, 10

VirtualAgility, Inc. v. Salesforce.com, Inc.,
    No. 13-cv-011, 2014 WL 94371 (E.D. Tex. Jan. 9, 2014) ..................................................7, 11

Warsaw Orthopedic, Inc. v. Nuvasive, Inc.,
  No. 12-cv-2738, slip op. (S.D. Cal. May 30, 2013) ...................................................................5

STATUTES

35 U.S.C. §§ 112 ¶¶ (1) and (2) .....................................................................................................14

35 U.S.C. § 311(b) .........................................................................................................................14

35 U.S.C. § 316(a)(11) .....................................................................................................................8

OTHER AUTHORITIES

Alston & Bird LLP, Intellectual Property Advisory: Inter Partes Review—One Year
   Later, at 7 (Sept. 17, 2013), available at http://www.alston.com............................................12




                                                                     iv
                                                                                                                                   APP. 020
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 6 of 22 PageID #: 3929
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 21 of 45 PageID 1284


I.     INTRODUCTION

       Defendants want to litigate anywhere but here and anytime but now. In Defendants’

second motion to stay this lawsuit, Defendants seek to stay this case based upon seven IPRs

initiated by Micro Motion on the eve of the statutory deadline and only after the Court denied

Defendants’ motion to transfer. In all instances, the United States Patent and Trademark Office

(“PTO”) has not yet reviewed the petitions for IPR to determine whether or not to accept them

for review, and will likely not do so for several months. Given that the PTO has not yet granted

the IPR petitions, Defendants’ motion is premature. As discussed below, numerous courts that

have addressed this issue have refused stays sought in favor of IPRs that had been filed but not

granted.

       Furthermore, all three of the Soverain factors militate strongly against granting a stay.

The prejudice factor weighs against a stay because the parties are, undeniably, competitors;

because within the past few months Defendants have released (but, to date, have refused to

produce or make available for inspection) a new, potentially infringing digital flowmeter which

may entitle Invensys to preliminary injunctive relief; and because a stay could well result in an

adjournment of the trial date. The simplification factor weighs against a stay because (among

other things) there is no argument for simplification by an IPR that has not even been instituted,

because it is far more likely than not that the USPTO will deny review of at least some of the

nearly 200 claims in the seven patents-in-suit, and because Defendants have asserted other

grounds for invalidating Invensys’ patents in this Court unrelated to the IPRs. The procedural

posture factor weighs against a stay because this litigation has now been pending for over 16

months, and the parties have expended considerable resources on the case, including (i) the

production of over 1.4 million pages of documents in discovery; (ii) the noticing of more than 15

depositions scheduled to commence this month; (iii) the service of detailed infringement and


                                                                                          APP. 021
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 7 of 22 PageID #: 3930
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 22 of 45 PageID 1285


invalidity contentions, and (iv) the preparation and filing of extensive Markman-related materials

in preparation for the hearing scheduled on May 1, 2014. See pp. 5-6 infra. In this same vein,

the Court has invested a substantial amount of time and resources addressing a slew of motions

filed by Defendants, including the motion to transfer venue, the first motion to stay pending

disposition of the motion to transfer venue, the motion for summary judgment of non-

infringement filed by Emerson, and now this second motion to stay.

       In short, all of the Soverain factors clearly weigh in favor of this case remaining on track.

Defendants’ Motion to Stay should be denied in its entirety.

II.    BACKGROUND

       On October 22, 2012, Invensys filed this case against Micro Motion and Emerson for

infringing United States Patent Nos. 7,124,646 (“the ’646 patent”), 7,136,761 (“the

’761 patent”), 6,311,136 (“the ’136 patent”), and 7,505,854 (“the ’854 patent”). Defendants

were each served on November 20, 2012, and eventually filed answers and a concurrent opposed

motion to transfer on January 10, 2013. On January 31, 2013, Invensys filed a first amended

complaint, adding claims for infringement of United States Patent Nos. 8,000,906 (“the

’906 patent”), 6,754,594 (“the ’594 patent”), and 7,571,062 (“the ’062 patent”).                On

May 31, 2013, Defendants filed an opposed motion to stay pending the Court’s ruling on the

motion to transfer venue. On September 30, 2013, the Court issued an order denying both

Defendants’ motion to transfer and Defendants’ first motion for stay.

       On November 19, 2013—more than one year after this action was filed and on the last

possible day—Micro Motion filed IPR petitions on the ’646, ’761, ’136, and ’854 patents. Again

at the eleventh hour, on January 29, January 30, and January 31, 2014, Micro Motion filed IPR

petitions on the ’906, ’594, and ’062 patents. On February 7, 2014, Defendants filed the instant

motion to stay pending IPR.

                                                2
                                                                                            APP. 022
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 8 of 22 PageID #: 3931
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 23 of 45 PageID 1286


III.    LEGAL STANDARD

        The decision whether to stay a patent case pending PTO review rests entirely within this

Court’s discretion. Soverain Software, L.L.C. v. Amazon.com, Inc., 356 F. Supp. 2d 660, 662

(E.D. Tex. 2005); see also Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). When analyzing

whether a stay is warranted, this Court considers: (1) whether a stay will unduly prejudice or

present a clear tactical disadvantage to the nonmoving party; (2) whether a stay will simplify the

issues in question and the trial of the case; and (3) whether discovery is complete and a trial date

has been set. Soverain, 356 F. Supp. 2d at 662. Motions to stay are considered on a case-by-

case basis, and there exists no policy in this Court to routinely grant such motions. BarTex

Research, L.L.C. v. FedEx Corp., 611 F. Supp. 2d 647, 652 (E.D. Tex. 2009) (noting that “[t]o

do so would turn reexamination into an administrative process that must be completed before a

suit for patent infringement may move forward” and “use of the reexamination process as a

dilatory tactic must be considered”).1

IV.     ARGUMENT

        A.       Defendants’ Motion Is Both Premature And Late, And Was Brought In The
                 Exact Circumstances Where A Stay Is Inappropriate

        Defendants’ motion—which was brought more than 15 months into this case and in the

midst of claim construction proceedings, but before the PTO has taken any action on the IPR

petitions—seeks a stay in the precise circumstances where the law is clear that a stay is

1
  See also, e.g., Unifi Scientific Batteries, LLC v. Sony Mobile Commc’ns AB, No. 12-cv-224, slip op. at 6-7 (E.D.
Tex. Jan. 14, 2014) (denying stay pending IPR where “parties have engaged in substantial discovery, produced
documents, answered interrogatories, and served and supplemented infringement and invalidity contentions”); Am.
Vehicular Scis. LLC v. Toyota Motor Corp., No. 12-cv-404, slip op. at 2-3 (E.D. Tex. Jan. 7, 2014) (denying request
for stay as premature where PTO had not yet determined whether to grant IPR); Lennon Image Techs., LLC v.
Lumondi Inc., No. 13-cv-238, slip op. at 4 (E.D. Tex. Jan. 6, 2014) (denying stay as “premature” where IPR had not
yet been granted and stay appeared “unlikely to simplify the issues for trial”); Eon Corp. IP Holdings, LLC v. Skytel
Corp., No. 08-cv-385, 2009 WL 8590963, at *5 (E.D. Tex. Apr. 29, 2009) (denying stay pending reexamination due
to prejudice to patent owner); ROY-G-BIV Corp. v. FANUC Ltd., No. 07-cv-418, 2009 WL 1080854, at *3 (E.D.
Tex. Apr. 14, 2009) (concluding “not a single factor weighs in favor of stay” pending reexamination); ESN, LLC v.
Cisco Sys., Inc., No. 08-cv-20, 2008 WL 6722763, at *5 (E.D. Tex. Nov. 20, 2008) (denying stay upon finding that
unfair prejudice to patent owner outweighed any potential simplification of issues in IPR).

                                                         3
                                                                                                            APP. 023
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 9 of 22 PageID #: 3932
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 24 of 45 PageID 1287


inappropriate.

        First, a stay is inappropriate because Defendants’ motion is premature. Defendants filed

the instant motion shortly after Micro Motion filed its last three IPR petitions and, under the

statutory period, the PTO may not determine until August 2014 whether or not to accept these

petitions. While Defendants would have the Court disregard the fact that the PTO has taken no

action with regard to the IPR petitions, it would betray common sense—and the great weight of

the authority—to think that the prematurity of Defendants’ motion does not weigh against a stay.

Am. Vehicular Scis. LLC, No. 12-cv-404, slip op. at 2-3 (E.D. Tex. Jan. 7, 2014) (denying

request for stay as premature where PTO had not yet determined whether to grant IPR); Lennon

Image Techs., LLC v. Lumondi Inc., No. 13-cv-238, slip op. at 4 (E.D. Tex. Jan. 6, 2014)

(denying stay as “premature” where IPR had not yet been granted and stay appeared “unlikely to

simplify the issues for trial”); Blue Calypso, Inc. v. Groupon, Inc., No. 12-cv-486, slip op. at 4

(E.D. Tex. July 19, 2013) (denying request for stay as premature where PTO had not yet

determined whether review was appropriate); Nat’l Oilwell Varco, L.P. v. Omron Oilfield &

Marine, Inc., No. 12-cv-773, slip op. at 3 (W.D. Tex. June 10, 2013) (denying without prejudice

defendant’s motion to stay pending IPR and noting “there is a real risk” PTO could decline

review).2


2
  Accord Proctor & Gamble Co. v. Team Techs., Inc., No. 12-cv-552, 2013 WL 4830950, at *3-4 (S.D. Ohio
Sept. 10, 2013) (denying motion to stay as premature where IPR petition was not yet granted); Dane Techs., Inc. v.
Gatekeeper Sys., Inc., No. 12-cv-2730, 2013 WL 4483355, at *2 (D. Minn. Aug. 20, 2013) (denying stay before
PTO makes a decision on petition because “Court can only speculate as to whether the PTO will review a patent and
to what extent”); Derma Scis., Inc. v. Manukamed Ltd., No. 12-cv-3388, slip op. at 2 (D.N.J. July 17, 2013)
(denying request for stay pending IPR without prejudice and noting that Court could “more fully evaluate” merits of
stay following PTO’s determination whether to grant IPR application); PPC Broadband, Inc. v. Corning Gilbert,
Inc., No. 12-cv-911, slip op. at 2-3 (N.D.N.Y. July 16, 2013) (denying request for stay pending IPR without
prejudice to renewal after PTO acted upon recently filed IPR application); Trustees of Boston Univ. v. Everlight
Elecs. Co., Ltd., No. 12-cv-11935, slip op. at 3 (D. Mass. July 11, 2013) (concluding, “Here, however, it is not yet
even established that a re-examination of the ’738 patent will be undertaken by the PTO. Therefore, it would be
premature for the Court to analyze this potential reexamination as cause for a stay under the factors set forth
above.”) (emphasis in original); Davol, Inc. v. Atrium Med. Corp., No. 12-cv-958, 2013 WL 3013343, at *2 (D. Del.
June 17, 2013) (finding fact that inter partes review had not yet been granted weighed against granting stay);

                                                         4
                                                                                                           APP. 024
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 10 of 22 PageID #: 3933
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 25 of 45 PageID 1288


          Second, while Defendants’ motion is premature, it is at the same time late. In their

 motion, Defendants assert that this case “is still in its preliminary stages.” Mot. at 11. This case

 is not in its “preliminary stages.” This case has been pending since October 2012, discovery and

 claim construction are well underway, and numerous core milestones have been completed:

                  The parties have produced over 1.4 million pages of documents in discovery
                   (including Invensys’ production of thousands of documents housed at the
                   Invensys University Technology Centre (“UTC”) in Oxford, England),3 and
                   identified likely e-mail custodians;

                  The parties served detailed infringement contentions on all the patents-in-suit
                   (seven for Invensys, two for Micro Motion) in July 2013, more than seven months
                   ago;

                  The parties served detailed invalidity contentions on all the patents-in-suit in
                   September 2013, six months ago;

                  The parties have finalized and filed their joint claim construction statement, filed
                   detailed technology tutorials, recommended technical advisors to the Court, filed
                   letter briefs requesting leave to file motions for summary judgment of
                   indefiniteness, and filed their opening Markman claim construction brief (and the
                   responsive Markman claim construction brief will likely have been filed by the
                   time the Court considers the instant motion);

                  The Markman hearing is around the corner, on May 1, 2014;

                  Micro Motion has noticed a Rule 30(b)(6) deposition of Invensys comprised of
                   thirty-five topics, which is scheduled to commence in a week, and has demanded
                   the individual depositions of Robert Arias (Product Sales Executive/Business
                   Development Manager), Mark Avery (Sales Director, North America, M&I),

 Kowalski v. Anova Food, LLC, No. 11-cv-795, slip op. at 10-11 (D. Haw. June 14, 2013) (concluding that
 “[b]ecause the USPTO has not yet made its initial determination, Anova LLC’s Motion to Stay is premature” and
 noting that “[i]f litigation were stayed every time a claim in suit undergoes reexamination, federal infringement
 actions would be dogged by fits and starts. Federal court calendars should not be hijacked in this manner”); Warsaw
 Orthopedic, Inc. v. Nuvasive, Inc., No. 12-cv-2738, slip op. at 1 (S.D. Cal. May 30, 2013) (denying motion to stay
 where decision whether to grant IPR was still pending); Automatic Mfg. Sys., Inc. v. Primera Tech., Inc., No. 12-cv-
 1727, slip op. at 4-5 (M.D. Fla. May 13, 2013) (concluding, “[I]t seems clear that a stay of a patent infringement
 action is not warranted when based on nothing more than the fact that a petition for inter partes review was filed in
 the USPTO…because a stay could delay these proceedings for at least six months with little to show, the Court finds
 that a stay would unduly prejudice or present a clear tactical disadvantage to Plaintiff”); One StockDuq Holdings,
 LLC v. Becton, Dickinson & Co., No. 12-cv-3037, slip op. at 3 (W.D. Tenn. May 6, 2013) (concluding, “The Court
 agrees with Plaintiff that a stay in this case is premature… [because] the PTO has not yet granted Defendant’s
 Petition for [IPR] and it is possible that the PTO will never grant Defendant’s Petition”).
 3
   Contrary to Defendants’ claim (see Mot. at 3 n.4), Invensys has produced the relevant documents housed at the
 UTC.

                                                          5
                                                                                                             APP. 025
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 11 of 22 PageID #: 3934
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 26 of 45 PageID 1289


                  Craig Barth (Vice President, Finance), Alastaire Davidson (Senior Director,
                  Financial Controls), Tim Dorr (Senior Hardware Engineer), Mark Ferencik
                  (Consulting Systems Analyst), Manus Henry (an inventor on the ’646, ’761, ’136,
                  ’854, ’906, ’594, and ’062 patents), Bob Jones (Vice President and General
                  Manager, M&I), Tara Kirby (Senior Director of Finance), Wade Mattar (Flow
                  Marketing Manager), Michael Plaziak (Principal Software Development
                  Engineer), and Mike Reese (M&I Business Development Manager);

                 Invensys has noticed five separate Rule 30(b)(6) depositions of Emerson and
                  Micro Motion to commence in March 2014;

                 The parties have propounded and responded to interrogatories (and supplemented
                  their responses); and

                 Micro Motion has served document subpoenas to DLA Piper LLP (US) and Shore
                  Chan DePumpo LLP.

 Notably, Emerson and Micro Motion have been aware of the Invensys patents-in-suit for years

 now (as major competitors of Invensys), as evidenced by the fact that Micro Motion and/or

 Emerson is an assignee on no fewer than six issued patents that specifically identify the Invensys

 parent ’136 patent (issued in 2001) as prior art in their prosecution.4                      Notwithstanding

 Defendants’ long-standing awareness of the Invensys patents-in-suit, the filing of this lawsuit in

 the fall of 2012, and Defendants’ service of invalidity contentions containing the same prior art

 that Micro Motion now relies upon in its IPR petitions in September 2013, Defendants chose to

 wait until this case was in the midst of discovery and claim construction proceedings before

 filing the instant motion. Their foot-dragging should not be countenanced.

         In a nutshell, after delaying for months—and after the parties have done substantial work

 and completed numerous core milestones—Defendants now demand a stay before the Patent

 Office has even looked at Micro Motion’s IPR petitions on the ’646, ’761, ’136, ’854, ’906,

 ’594, and ’062 patents. These circumstances mutually weigh against a stay and, in fact, reflect

 the exact opposite of those circumstances that normally justify a stay. This is reason enough to
 4
  The Invensys ’062 and ’906 patents were similarly cited as prior art during prosecution of the applications that
 evolved into Emerson and/or Micro Motion patents.

                                                        6
                                                                                                         APP. 026
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 12 of 22 PageID #: 3935
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 27 of 45 PageID 1290


 deny Defendants’ motion. See, e.g., Sunbeam Prods. v. Hamilton Beach Brands, Inc., No. 09-

 cv-791, 2010 WL 1946262, at *5 (E.D. Va. May 10, 2010) (denying stay and finding that any

 simplifying benefits from reexamination were outweighed because “[d]iscovery is well

 underway. The Markman process has kicked off, with opening and response briefs already filed.

 Moreover, the inter partes reexamination procedure has not yet begun, and shows no likelihood

 of getting underway—assuming Homeland’s reexamination request is even granted—before

 claim construction is likely to occur”).

        B.      Application of Soverain Factors

                1.      A Stay Would Unduly Prejudice Invensys, And Give Defendants An
                        Unfair Tactical Advantage

        The first factor—whether a stay would unduly prejudice or present a clear tactical

 disadvantage to the non-moving party—strongly disfavors a stay, especially where, as here, the

 parties are direct competitors.

                        a.         The Parties Are Direct Competitors And A Stay Would
                                   Unduly Prejudice Invensys’ Efforts To Enforce Its Patent
                                   Rights

        As many courts have recognized, a stay will affect the competitive balance when it is

 sought in a case between direct competitors. In particular, the parties compete with each other

 not only in the same market, but also for the same customers. A stay would cause undue

 prejudice to Invensys and allow Defendants to continue infringing Invensys’ patents for as long

 as the stay is in place. This factor -
                                      alone
                                        - - justifies denying the stay. VirtualAgility, Inc. v.


 Salesforce.com, Inc., No. 13-cv-011, 2014 WL 94371, at *7 (E.D. Tex. Jan. 9, 2014) (refusing to

 stay litigation pending PTO review of Covered Business Method (“CBM”) petition, since “courts

 are generally reluctant to stay proceedings where the parties are direct competitors, because in

 such cases, there is a reasonable chance that delay in adjudicating the alleged infringement will


                                                  7
                                                                                          APP. 027
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 13 of 22 PageID #: 3936
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 28 of 45 PageID 1291


 have outsized consequences to the party asserting infringement, including the potential for a loss

 in market share and an erosion of goodwill”) (citing Market-Alerts Pty. Ltd. v. Bloomberg Fin.

 L.P., 922 F. Supp. 2d 486, 494 (D. Del. 2013); accord SenoRx, Inc. v. Hologic, Inc., No. 12-cv-

 173, 2013 WL 144255, at *9 (D. Del. Jan. 11, 2013) (finding issue-simplification factor

 “favor[ed] a stay, though not strongly so” and litigation-status factor “favor[ed] a stay” but

 denying motion to stay in view of prejudice factor “decidedly weigh[ing] against a stay” due to,

 inter alia, parties being “hard-fought competitors”); ADA Solutions, Inc. v. Engineered Plastics,

 Inc., 826 F. Supp. 2d 348, 351 (D. Mass. 2011) (noting that “prejudice [to patentee] is

 heightened when parties to litigation are direct competitors; in such cases, courts presume that a

 stay will prejudice the non-movant.”) (emphasis added); Tesco Corp. v. Weatherford Int’l, Inc.,

 599 F. Supp. 2d 848, 851 (S.D. Tex. 2009) (observing, “Where the parties are direct competitors,

 a stay would likely prejudice the nonmovant.”)5

         The potential prejudice to Invensys is exacerbated by Micro Motion’s delay in filing its

 IPR petitions (see infra at 5-7) and seeking the instant stay. The Markman hearing in this case is

 set for May 1, 2014, and trial is set for October 13, 2015. By statute, the PTO will likely have

 until approximately August 2014 to determine whether or not to accept the last of Micro

 Motion’s IPR petitions. Pursuant to 35 U.S.C. § 316(a)(11), the PTO will then have one year to


 5
   Accord BarTex Research, 611 F. Supp. 2d at 652 (finding stay would be prejudicial to patentee because “should
 [the defendant] be found to infringe . . . damages alone may not fully compensate . . . for a lengthy delay resulting
 from reexamination”); Davol, 2013 WL 3013343, at *2-3 (finding undue prejudice factor weighed in plaintiff’s
 favor because of risk of surrendering market share, coupled with early stage of IPR); ImageVision Net, Inc. v.
 Internet Payment Exch., Inc., No. 12-cv-054, 2013 WL 663535, at *6 (D. Del. Feb. 25, 2013) (denying motion to
 stay and noting “courts are generally reluctant to stay proceedings where the parties are direct competitors”); Nat’l
 Prods., Inc. v. Gamber–Johnson LLC, No. 12-cv-840, 2012 WL 3527938, at **2-3 (W.D. Wash. Aug. 14, 2012)
 (recognizing that, when parties are direct competitors, there is reasonable chance delay in adjudicating alleged
 infringement will have outsized consequences to party asserting infringement, including potential for loss of market
 share and erosion of goodwill); Avago Techs. Fiber IP (Singapore) Pte. Ltd. v. IPtronics Inc., No. 10-cv-2863, 2011
 WL 3267768, at *5 (N.D. Cal. July 28, 2011) (noting that “infringement among competitors can cause harm in the
 marketplace that is not compensable by readily calculable money damages.”); Cooper Notification, Inc. v. Twitter,
 Inc., No. 09-cv-865, 2010 WL 5149351, at *5 (D. Del. Dec. 13, 2010) (observing, “Courts are reluctant to stay
 proceedings where the parties are direct competitors.”).

                                                          8
                                                                                                             APP. 028
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 14 of 22 PageID #: 3937
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 29 of 45 PageID 1292


 issue final decisions (until August 2015), but the PTO can extend that deadline by 6 months

 (until February 2016) — thereby delaying the case beyond its current trial date. This militates

 against a stay. Unifi Scientific Batteries, LLC v. Sony Mobile Commc’ns, No. 12-cv-224, slip op.

 at 6-7 (E.D. Tex. Jan. 14, 2014); accord Universal Elecs., Inc. v. Universal Remote Control, Inc.,

 943 F. Supp. 2d 1028, 1033 (C.D. Cal. 2013) (noting, “[T]he inter partes review, normally

 required to be completed in a year, can be extended for good cause for six months. There could

 be a two-year delay, even before any appellate proceedings that will likely arise out of the inter

 partes review”).

        Emerson and Micro Motion make much of Invensys’ alleged six-year delay in

 “complain[ing] about Micro Motion’s (and Emerson’s) allegedly infringing conduct,” claiming

 that this means that Invensys will not be prejudiced. See Mot. at 8. But Emerson and Micro

 Motion completely ignore the relevance of the fact that several of Invensys’ patents were issued

 in 2009 and 2011, and that Invensys was entitled to wait until these continuation patents issued

 before commencing litigation, to conserve the resources of the parties and the Court. See Meyers

 v. Brooks Shoe, Inc., 912 F.2d 1459, 1462 (Fed. Cir. 1990). Moreover the authority cited by

 Defendants to support this proposition, Hill-Rom Servs., Inc. v. Stryker Corp., 11-cv-1220, 2012

 WL 5878087 (S.D. Ind. Nov. 20, 2012), is inapposite given that (unlike the case at bar) the

 motion to stay followed the PTO’s grant of defendant’s reexamination requests.

                        b.      Defendants’ Argument Relating To A Preliminary Injunction
                                Lacks Merit

        Defendants also make much out of the fact that Invensys did not move this Court for a

 preliminary injunction at the outset of the case, asserting that this “dilutes” Invensys’ claim “that

 it would be irreparably harmed by Micro Motion’s and Emerson’s continued alleged infringing

 conduct during [a] stay.” Mot. at 9. Defendants are certainly well aware that in the wake of


                                                  9
                                                                                              APP. 029
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 15 of 22 PageID #: 3938
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 30 of 45 PageID 1293


 eBay Inc. v. MercExchange L.L.C., 547 U.S. 388, 391-92 (2006), patent holders forgo moving

 for preliminary injunctive relief in many circumstances. Regardless, Defendants’ argument lacks

 merit.

          First, Micro Motion released a new Elite CMFS series “fully drainable mass” meter in

 October 2013, which Invensys has reason to believe infringes the patents-in-suit. Since learning

 of this product release, Invensys has repeatedly requested that Defendants produce this

 flowmeter as part of discovery or make it available for inspection, to substantiate its belief and

 assess whether it should move for preliminary injunctive relief. See Ex. A (12/10/13, 2/14/14

 and 2/28/14 correspondence). Just today, Defendants agreed to make this flowmeter available

 for inspection.

          Second, Defendants’ unsupported assertion that Invensys did not move for a preliminary

 injunction because it did not feel it would be unduly prejudiced by Defendants’ continued sale of

 infringing products during the litigation, even if correct, is not the same as the litigation being

 advanced for sixteen months, and then put on indefinite hold during the IPR process while

 Defendants’ infringement of Invensys’ patents continues. See Universal Elecs., Inc., 943 F.

 Supp. 2d at 1033 (observing, “[d]uring a stay, Plaintiff may lose customers that it would not have

 lost had the case proceeded . . . The fact that Plaintiff did not seek a preliminary injunction does

 not mean that it would not suffer prejudicial harm from its competitor’s market activity during a

 lengthy delay in the case.”) Indeed, the relevant case law on this issue holds that on a “motion to

 stay, the Court will not hold against [the patentee] its decision to spare the parties more litigation

 [in the form of a motion for preliminary injunction].”          Id. at 1034 (rejecting defendant’s

 argument that plaintiff’s failure to seek preliminary injunction should weigh against finding

 plaintiff would be prejudiced by stay). As recognized by the Eastern District of Texas, “[a]



                                                  10
                                                                                               APP. 030
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 16 of 22 PageID #: 3939
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 31 of 45 PageID 1294


 party’s decision to seek or not to seek a preliminary injunction often rests upon a variety of

 factors, including that party’s resources, the uncertainty of the outcome, or as part of an overall

 strategy to streamline the process and focus on other procedural steps of the litigation.”

 VirtualAgility, Inc. v. Salesforce.com, Inc., No. 13-cv-011, 2014 WL 94371, at *7 (E.D. Tex.

 Jan. 9, 2014) (rejecting argument that plaintiff “will not be unduly prejudiced by a stay given that

 it has not sought any form of preliminary injunctive relief.”) Accordingly, it would be “unfair to

 hold [Invensys] to a position based upon what is no more than a dubious implication.” Id.

                2.      Staying Litigation Pending The Petitions For IPR Would Not Simplify
                        The Issues Before This Court

        The second factor—whether a stay will simplify the issues in question and trial of the

 case—also strongly weighs against a stay.

                        a.     It Is Far Too Speculative To Assume That Micro Motion’s
                               IPRs Will Have Any Effect On The Issues For Trial

        In their motion, Defendants allege: “No matter the outcome of the IPR proceedings, the

 issues in this case will be simplified.” Mot. at 9. But this is pure speculation, and Defendants’

 motion actually says very little about the substance of Micro Motion’s IPR petitions—a key

 consideration that would shed light on whether there is any prospect the IPRs will simplify

 matters for this Court. Of course, there has been no indication from the Patent Office that there

 is any merit to Micro Motion’s IPR petitions. The Patent Office may ultimately deny Micro

 Motion’s IPR petitions outright, a result that would lead to no simplifying benefits for the Court

 and cause nothing but delay. Given the prospect for such delay without even a preliminary

 indication from the Patent Office that there will be any simplifying benefits, the Court should

 deny Defendants’ stay request.

        While Defendants assert that “over 80% of all IPR petitions are granted” (Mot. at 6), this

 figure standing alone is highly misleading for a number of reasons. First, Micro Motion filed a

                                                 11
                                                                                             APP. 031
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 17 of 22 PageID #: 3940
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 32 of 45 PageID 1295


 total of seven separate IPR petitions. Using Defendants’ statistics regarding an 80% grant rate,

 the probability that all of the seven petitions will be granted is less than 21%.6 Put another way,

 there is over a 79% chance that the petitions will be denied review at least in part, leaving many

 claims to be construed by and litigated in this Court.

         Second, the problem is further compounded by the availability of partial grants, which

 could result in review of some but not all of the constituent claims within each granted petition.

 The PTO evaluates IPR petitions on a claim-by-claim basis, rather than a patent-by-patent basis.

 The overall 80% rate cited by Defendants does not distinguish between full grants (for review of

 all petitioned claims) as opposed to partial grants (for review of only some petitioned claims).

 And in the vast majority of instances, IPR petitions are denied for at least some claims and/or on

 at least some grounds.7 It follows that many of the patent claims asserted against Defendants

 will likely avoid IPR review and will remain to be litigated in this Court.

         Defendants can only guess that “an IPR will be instituted on at least one claim in each of

 the seven petitions” (Mot. at 6), falling far short of the “simplify the issues” standard for granting

 a stay. See Soverain, 356 F. Supp. 2d at 662. “In nearly every case, reexamination has the

 potential of simplifying the issues for trial due to the possible elimination, narrowing, or

 amendment of claims.” LML Patent Corp. v. JPMorgan Chase & Co., No. 08-cv-448, slip op. at

 *4 (E.D. Tex. May 23, 2011 ) (emphasis in original) (denying motion to stay and noting that

 simplification of issues arguments are speculative in nature and therefore must be analyzed on a

 case-by-case basis). To grant a stay based on this argument “would invite parties to unilaterally



 6
   The combined probability of all seven petitions being granted is calculated as 80% (0.80) raised to the 7th power,
 or 20.9%.
 7
    Alston & Bird LLP, Intellectual Property Advisory: Inter Partes Review—One Year Later, at 7 n.24
 (Sept. 17, 2013), available at http://www.alston.com (noting “Current data shows that approximately 76 percent of
 the decisions on whether to institute and IPR proceeding deny at least one claim or one ground from the petition.”).


                                                         12
                                                                                                            APP. 032
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 18 of 22 PageID #: 3941
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 33 of 45 PageID 1296


 derail timely patent case resolution by seeking reexamination and not promote the efficient and

 timely resolution of patent cases.” Soverain, 356 F. Supp. 2d at 662. Although some of the

 claims may change in this case, “the interests of justice will be better served by dealing with that

 contingency when and if it occurs, rather than putting this case indefinitely on hold.” Soverain,

 356 F. Supp. 2d at 663.

                        b.     There Are No Efficiencies To Be Gained By Staying This
                               Litigation

        There is no reason the IPRs and this litigation need to be dealt with serially when they

 can proceed efficiently in parallel (assuming the IPRs go forward at all). The scope of discovery

 in the two proceedings will overlap to a certain extent, but there is much additional discovery

 that is relevant in this litigation that would not be obtained as part of the IPR proceedings (e.g.,

 infringement- and damages-related discovery). To the extent the issues overlap, discovery could

 be shared between the two proceedings. To the extent they do not, it would be far more efficient

 to gather that discovery now in parallel rather than put it on hold for several years until the IPRs

 finally conclude.

        Emerson and Micro Motion gloss over the efficiencies factor, claiming in a highly

 conclusory manner that “the PTO record will provide valuable analysis to the Court” and stating

 that determinations made by the PTO under the “broadest reasonable construction” claim

 construction standard could be of assistance. See Mot. at 10. As this Court has recently noted,

 however, the different claim construction standards in the PTO and the District Court militate

 against a finding that the issues will be simplified through a stay, because the District Court

 claim construction process in this Court will not be eliminated. See Unifi Scientific Batteries,

 LLC v. Sony Mobile Commc’ns, No. 12-cv-224, slip op. at 6-7 (E.D. Tex. Jan. 14, 2014)

 (concluding that “the Court is not persuaded by TI’s argument that it should wait for the PTO’s


                                                 13
                                                                                             APP. 033
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 19 of 22 PageID #: 3942
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 34 of 45 PageID 1297


 final decision” in part because “the PTAB and district courts construe claims under different

 standards.”) Moreover, by statute, IPRs are limited to validity under §§ 102 and 103, and only

 on the basis of prior art consisting of “patents or printed publications.” 35 U.S.C. § 311(b). That

 leaves many issues to be resolved by this Court, including a determination of invalidity under 35

 U.S.C. § 112. Indeed, in their invalidity contentions, Emerson and Micro Motion challenged the

 Invensys patents on numerous grounds under 35 U.S.C. § 112, including that the specification

 “does not provide a written description of the alleged inventions; that the specification does not

 enable one of ordinary skill in the art to make and use the claimed inventions; and that the claims

 are indefinite because certain claim terms are fatally ambiguous.” See Ex. B. Therefore, if

 Micro Motion is unsuccessful before the PTO, a stay would simply provide Emerson and Micro

 Motion the opportunity to retool their invalidity case with different arguments for another bite at

 the invalidity apple. This fact also weighs against a stay. See Unifi Scientific Batteries, No. 12-

 cv-224, slip. op. at 7 (noting Defendants may maintain that asserted claims are invalid under 35

 U.S.C. §§ 112 ¶¶ (1) and (2), and noting simplification factor weighs against stay in light of that

 fact).

          The efficiencies that Defendants tout are illusory.

                 3.      A Stay Is Inappropriate Given The Advanced Stage Of The Case

          This litigation has now been pending for over 16 months. As noted above, the parties

 have produced infringement and invalidity contentions, are in the midst of the claim construction

 process, have filed technology tutorials, and have produced 1.4 million documents, including

 source code. Responsive claim construction briefs are due April 7, 2014, and the Markman

 hearing is set for May 1, 2014–less than two months away. This Court has consistently denied

 requests for a stay when, as in this case, the litigation has progressed significantly toward trial.

 In Unifi Scientific Batteries, for example, Judge Love denied a motion to stay pending IPR that

                                                   14
                                                                                             APP. 034
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 20 of 22 PageID #: 3943
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 35 of 45 PageID 1298


 was filed more than 18 months after commencement of the litigation despite the fact that, unlike

 the instant case, the PTO had actually granted two petitions for IPR on six separate prior art

 references. No. 12-cv-224, slip op. at 6-7. In his denial, Judge Love noted that (as is the case

 here) “the parties have engaged in substantial discovery, produced documents, answered

 interrogatories, and served and supplemented infringement and invalidity contentions” and

 “claim construction was already underway by the time [defendant] filed for the instant stay.” Id.

 Accord ROY-G-BIV Corp., 2009 WL 1080854, at *3 (observing, “Defendants argue that

 discovery is far from complete …however, claim-construction briefing is complete and trial is

 six months away. Accordingly, this factor weighs against a stay in this case.”); Nidec Corp. v.

 LG Innotek Co., Ltd., No. 07-cv-108, 2009 WL 3673433, at *8 (E.D. Tex. Apr. 3, 2009) (noting,

 “Currently, the parties are fully engaged in discovery with a Markman and trial date set. The

 circumstances in this case lead the Court to conclude that, given the advanced stage of the

 proceedings in this case, the third and final factor weighs against granting a stay.”).

 V.     CONCLUSION

        At virtually every opportunity, Defendants have sought to delay resolution of this case

 while they continue to market and sell their existing infringing products and release new

 products. Given that the PTO has not yet granted Micro Motion’s IPR petitions and all three

 Soverain factors strongly weigh against granting a stay, the Court should deny Defendants’

 motion.




                                                  15
                                                                                           APP. 035
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 21 of 22 PageID #: 3944
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 36 of 45 PageID 1299


 Dated: March 10, 2014              Respectfully submitted,

                                    /s/ Courtney Stewart
                                    Courtney Stewart
                                    Texas Bar No. 24042039
                                    courtney.stewart@dlapiper.com
                                    Todd Scott Patterson
                                    Texas Bar No. 24060396
                                    todd.patterson@dlapiper.com
                                    DLA PIPER LLP (US)
                                    401 Congress Avenue, Suite 2500
                                    Austin, TX 78701-3799
                                    Telephone: 512-457-7000
                                    Facsimile: 512-457-7001

                                    Claudia Wilson Frost
                                    Texas Bar No. 21671300
                                    claudia.frost@dlapiper.com
                                    Jeffrey L. Johnson
                                    Texas Bar No. 24029638
                                    jeffrey.johnson@dlapiper.com
                                    Dawn M. Jenkins
                                    Texas Bar No. 24074484
                                    dawn.jenkins@dlapiper.com
                                    DLA PIPER LLP (US)
                                    1000 Louisiana, Suite 2800
                                    Houston, TX 77002-5005
                                    Telephone: 713-425-8450
                                    Facsimile: 713-425-8401

                                    Nicholas G. Papastavros
                                    nick.papastavros@dlapiper.com
                                    Daniel E. Rosenfeld
                                    daniel.rosenfeld@dlapiper.com
                                    DLA PIPER LLP (US)
                                    33 Arch Street, 26th Floor
                                    Boston, MA 02110-1447
                                    Telephone: 617-406-6000
                                    Facsimile: 617-406-6100

                                    ATTORNEYS FOR
                                    INVENSYS SYSTEMS, INC.




                                      16
                                                                        APP. 036
Case 6:12-cv-00799-JRG Document 126 Filed 03/10/14 Page 22 of 22 PageID #: 3945
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 37 of 45 PageID 1300


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
 document has been served on March 10, 2014, to all counsel of record who are deemed to have
 consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(a)(3). Any
 other counsel of record will be served by a facsimile and/or first class mail.

                                                /s/ Courtney Stewart
                                                Courtney Stewart


 EAST\72867893.1




                                               17
                                                                                         APP. 037
Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 1 of 8 PageID #: 3946
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 38 of 45 PageID 1301




                              EXHIBIT A




                                                                        APP. 038
Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 2 of 8 PageID #: 3947
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 39 of 45 PageID 1302
                                                                0123456711389

                                                                
[oLJIPER                                                         !! "!##$
                                                                %%%&'()(&*
                                                                +),&-(.
                                                                )/&((.0'()(&*
                                                                1 !$&# & !2
                                                                3 !$&# &!!2
 4*5!  !
 6789:;87<
 =>9<9?@A7@=BCD<9EF@D;
 G')&H)/
 IJK'KK-
 $$$LM)).
 )%/MNO "O 
 P6Q RSTUSVWVXWVYUZV[RS\]T]^ZU_V`S^aU\Y_b\c`][UYda]
          efg6hijklmnompqqm1r08rj0j16sj
 4G')t
          M%)u4v'('w!xv)*(v))
 'yL*z))v%*)'){){)(/{){v%'*(I){
 '*)&|z))-'})'z))v%*)){*)%)
 '('yI5I)*)*(w!x))'y
 L*L)z&).Iwx))'yL*-{*.
 '*''vv'v%))~)')*(')~)')
 ')I)')I{'))5*&)*(('(.)I
 )')v)')N.I)*''z*()4/&+&ON.I-&&"!4).'HI
 !O !'L*L)z&'))N&(N{I+&!v
 N.I)vN{)w+&!"Ox.'(*5! !&v%){*()
 ").)vz))-'t
      ))L)z)))){))*)%)))
          '(wF&w)x))!O *)w))x))
          !$ *)w))x))# *)w)))x))O *)
          w).x))$ *)w.x))) *)w.)x)
          )O *)yw.))x))$ *)y'w.)))x
          ))2$2*)x'
      I''))z))-'(.)I)')v)')(N{I+&!)
          N.I)vN{)w+&!Ox)'){))L)z)
          z))%)')v)')L)5)!)&
          -'*(yHvvIK&H! K))) 
 $$ "O O374f06n667llk&



                                                                                           APP. 039
Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 3 of 8 PageID #: 3948
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 40 of 45 PageID 1303



 [oLJIPER
 4*5!  !
 -{%

 III
 0123456711389

 ?F ¡¢
 +),&-(.




                                                                        APP. 040
Micro Motion flowmeters set new bar in mass flow, density measurement - Emerson Exc... Page 1 of 2
 Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 4 of 8 PageID #: 3949
    Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 41 of 45 PageID 1304


 Emerson Exchange 365   The Peer-to-Peer Online Emerson Global Users Exchange Community




                          Home » Process » Emerson Exchange 365 » Emerson Exchange News » Micro Motion flowmeters set new bar in mass flow, density measurement




                            k(~6;- Emerson Exchange 365
                                          EMERSON
                                          EXCHANGE
                                                             The Peer-to-Peer Online Emerson Global Users Exchange Community
                                                                                                                                                                                   Get this RSS feed




                                Home         Tracks        General Discussions          News & Tips          Library / Resources         Guidelines



                                                                                                                   Miss the conference?




                                                                                                                  -
                                                                                   News from                       You can still catch the
                                                                                   Exchange                          excitement here.



                            GOOGLE TRANSLATE


                             Select Language
                            Powered by Google Translate



                            OPTIONS

                                RSS for post comments
                                Share this



                            TAGS


                            #EmrEx        2011 Emerson Exchange        Emerson Exchange Emerson Exchange
                                                                            chemical Community    DeltaV

                            2012 Exchange 2012 Features Final Control & Regulate Measure & Analyze Multimedia News oil & gas Operate &
                            Manage       presentation Products project management   Refining Rosemount     Solve & Support           Steve Sonnenberg   Today's News video          Wireless



                              EMERSON EXCHANGE NEWS


                          S S S S M                   0




                            Micro Motion flowmeters set new bar in mass flow, density
                            measurement
                                 Emerson Exchange News 1 Oct 2013 11:09 PM                  0


                            by Walt Boyes

                            Emerson unveils new mass flow line-up
                                                                                                                                                                  CONTROL
                            Emerson bid farewell to the iconic triangle of its Micro Motion Elite Coriolis mass flowmeters at a Tuesday press conference this week at the Emerson Global Users
                            Exchange. In its stead, explained Andy Dudiak, Micro Motion vice president and general manager, is the next generation Elite CMFS (for Coriolis Mass Flow Sensor): a
                            fully drainable mass meter that sets a new standard in high performance mass flow measurement.

                            “We were able, because of our unmatched design capabilities, to produce a new meter family with real advances,” Dudiak said. “The accuracy of
                            the new instrument is +/- 0.05% of mass flow, +/- 0.05% of volume flow, and +/- 0.0002 g/cc density, with 30:1 turndown. That’s high meter
                            rangeability, and we’ve made it more stable at low flows. The zero stability of the instruments reflects a 50% improvement over the previous
                            generation of Elite meters.”

                            “We have improved our gas mass flow accuracy to better than +/- 0.25%, and we have proven this on our primary gravimetric calibration stand,”
                            Dudiak added. “We can handle bubble flow, slug flow of gases and liquids, and full/empty/full flow conditions. We have improved our Smart Meter
                            Verification, and made it possible to use WirelessHART to remotely verify the calibration of the product.”

                            “It is more than technology,” added Neal Ingram, president of Emerson Process Management’s Precision Flow group. In the past 36 years, he
                            noted, engineers for the Micro Motion product line have received over 50 U.S. patents and 1,500 patents worldwide. Plus, Emerson has introduced
                            50 new products just in the past five years, Ingram said. The Micro Motion operation also has adapted to the demands of supplying flow and density
                            instruments globally, including support for a multilingual call center, smartphone apps, training videos, and an assortment of web- and social-media portals.

                            Dudiak then turned to the new vibration density and viscosity devices. Combining the latest Coriolis design into a product optimized for density, he described the new
                            Compact Density Meter and proclaimed that this meter raises the standard for online density metering and enhances custody transfer, processing and blending
                            operations.

                            “We know our customers want application-specific solutions,” he said. “They want human centered design solutions for easy startup and maintenance, and they want
                            simplified system integration with the plant networks so they can remotely diagnose meter health.”

                            Then he described the new Gas Density Meter, a vibrating fork type meter that measures gas density and provides gas purity and blending measurements. Additionally,
                            he showed the new Specific Gravity Meter, a vibrating tube meter that provides measurements of specific gravity, molecular weight, gas purity, BTU/calorific value and
                            Wobbe Index.




                                                                                                                                                                                       APP. 041


http://community.emerson.com/process/emerson-exchange/b/weblog/archive/2013/10/01/... 12/10/2013
Micro Motion flowmeters set new bar in mass flow, density measurement - Emerson Exc... Page 2 of 2
 Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 5 of 8 PageID #: 3950
    Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 42 of 45 PageID 1305
                “Customers want legacy flow computer support,” Dudiak said, “so we’ve provided them frequency and 4-20 mA analog outputs, as well as HART to WirelessHART and
                Modbus to FOUNDATION fieldbus support. We have provided a new diagnostic capability called Known Density Verification that checks the meter for measurement alarm
                conditions, sensor integrity and the presence of coating, erosion or corrosion, and we have included integrated links to ProLink, AMS and other asset portal tools.”

                Dudiak went on to describe specific applications for these instruments, including fuel gas monitoring, heavy fuel oil combustion control, and--last but not least--alcohol
                distillation monitoring. “Absolut vodka has to have very tight concentration control, for tax purposes, from 40.0 to 40.1% alcohol concentration, and they are using the flow
                value from the Compact Density Meter to give them percentage alcohol by volume (ABV). This keeps them within spec without giving and extra alcohol away. It also
                prevents them from running the still too fast, which burns the grain and imparts a ‘strange’ taste to the vodka, and we don’t want our vodka to taste funny.”

                The new family of meters shares a common user interface, and has the same look and feel as the other members of the Micro Motion production program.




                   Emerson Exchange, News, Flow, Measure & Analyze, Micro Motion




                                        This is the official online community site of the Emerson Global Users Exchange, a forum for the free exchange of non-proprietary information
                                        among the global user community of all Emerson Process Management's products and services. Our goal is to improve the efficiency and use of
                                        process automation systems and solutions employed at members’ facilities by sharing our knowledge, experiences, and application information.

                                                                                    © 2011 Emerson Global Users Exchange. All rights reserved.
                                                                           Legal Information | Contact Community Manager




                                                                                                                                                                            APP. 042


http://community.emerson.com/process/emerson-exchange/b/weblog/archive/2013/10/01/... 12/10/2013
Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 6 of 8 PageID #: 3951
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 43 of 45 PageID 1306
                                                                       DLA Piper LLP (US)
                                                                       33 Arch Street, 26th Floor

rDLJIPER                                                               Boston, Massachusetts 02110-1447
                                                                       www.dlapiper.com

                                                                       Nicholas G. Papastavros
                                                                       nick.papastavros@dlapiper.com
                                                                       T 617.406.6019
                                                                       F 617.406.6119

 February 14, 2014
 VIA EMAIL

 Kadie M. Jelenchick
 Foley & Lardner LLP
 777 East Wisconsin Avenue
 Milwaukee, WI 53202-5306

 Re:     Invensys Systems, Inc. v. Emerson Electric Co., et al.
         Case No. 12-cv-799-LED (E.D. Tex.)

 Dear Kadie:

 I write in response to your January 24, 2014 letter to Claudia Frost, and to follow‐up on certain issues 
 originally raised in my December 10, 2013 letter and discussed in subsequent meet and confers between 
 the parties. 
  
 Document Production:  Invensys and Henry’s production is substantially complete for all non‐financial 
 documents.  As you are aware, Invensys has also made a substantial production of sales and financial 
 documents, including financial documents evidencing CFT‐50 and CFT‐51 sales.  We are in the final 
 stages of determining whether there is a small subset of additional sales/financial documents to 
 produce, and will let you know as soon as possible.  Such documents will be produced in advance of the 
 30(b)(6) deposition for which we will be furnishing dates by next Wednesday, February 19.   
  
 I note that we have received several supplemental productions from Micro Motion in recent 
 weeks.  See, e.g., December 20 and January 31 communications.  Please confirm whether Emerson and 
 Micro Motion’s production is complete. 
  
 Privilege Log:  As to your concerns regarding the revised Invensys and Manus Henry logs that were 
 provided on January 21, 2014, we have inserted the author and/or recipient information to the extent 
 we have that information.  Invensys intends to provide its redaction log and a log specific to the non‐
 email documents produced in the Shore Chan litigation on or before Friday, February 21.   
  
 Separately, please let us know when Emerson and Micro Motion intend to provide their own redaction 
 logs as well, as we have located well over 700 documents at present with redactions within Emerson 
 and Micro Motion’s own production for which no redaction logs were provided.  See, e.g., MM0001173; 
 MM0659666; MM0665975; MM0669038; MM0669669; MM0670813; MM0939417; MM0940475; and 
 MM0996245. 
  
 On the common interest privilege issue, the Fifth Circuit's application of the common interest privilege is 
 not as narrow as you suggest and is consistent with the decision in In re Regents, 101 F.3d 1386 (Fed. 
 Cir. 1996).  See Hodges, Grant & Kaufmann v. United States, 768 F.2d 719 (5th Cir. 1985).  Even if the 




                                                                                                       APP. 043
Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 7 of 8 PageID #: 3952
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 44 of 45 PageID 1307



[oLJIPER
 Kadie M. Jelenchick
 February 14, 2014
 Page Two


 common interest privilege does not apply, any disclosure to Oxford (especially to Henry) would not 
 waive Invensys's other privilege rights. 
  
 E‐Mail Discovery:  You indicated in your letter that “until we have the entirety of Invensys’ document 
 production, we will not be in a position to provide our listing of the fifteen most significant e‐mail 
 custodians.”  We think this is a misreading of the e‐Discovery Order.  Under the e‐Discovery Order, e‐
 discovery follows “an exchange of initial disclosures and a specific listing of likely e‐mail custodians that 
 contains a specific identification of no more than the fifteen most significant listed e‐mail custodians.”  
 Thus, it is the party’s own e‐discovery custodians that need to be disclosed.  The parties can then 
 propound interrogatories and take a deposition to determine which eight of the opposing party’s 
 custodians they want e‐mails for.  We are prepared to move forward on this next week – —we would 
 suggest Thursday, February 20.  Please advise. 
  
 Interrogatories:  We are currently working on our supplemental interrogatory responses and will furnish 
 them by next Friday, February 21.  We look forward to receiving Micro Motion and Emerson’s 
 supplemental responses next week as well. 
  
 Flowmeters:  As you know from my December 10, 2013 letter and follow‐up meet and confers, Invensys 
 has an ongoing request for Micro Motion to produce all accused Coriolis Products, as that term is 
 defined in the December 10, 2013 letter.  You responded in the meet and confer by identifying how 
 purportedly costly it would be to produce all such flowmeters, and referred us to a price list.  As a 
 threshold matter, I understand that you have previously identified to Todd Patterson that Micro Motion 
 has made available for inspection by Invensys’ outside counsel and consultants the source code for all 
 such Coriolis Products, including the latest released version.  Can you confirm that this still includes the 
 latest released version?  And can you please confirm early next week that this includes all source code 
 for the newly released Elite CMFS Series Coriolis Mass Flow Meter?  Can you also indicate when over the 
 course of the next couple weeks you will make that particular meter available for review and inspection? 
 The foregoing is without waiver of Invensys’s  rights to obtain the other Coriolis Products. 


 Very truly yours,

 /s/ Nicholas G. Papastavros

 Nicholas G. Papastavros

 NGP:mas

 EAST\70015051.1




                                                                                                      APP. 044
Case 6:12-cv-00799-JRG Document 126-1 Filed 03/10/14 Page 8 of 8 PageID #: 3953
  Case 3:18-cv-00161-N Document 59 Filed 03/29/19 Page 45 of 45 PageID 1308
                                                                        DLA Piper LLP (US)
                                                                        33 Arch Street, 26th Floor

[oLJIPER                                                                Boston, Massachusetts 02110-1447
                                                                        www.dlapiper.com

                                                                        Nicholas G. Papastavros
                                                                        nick.papastavros@dlapiper.com
                                                                        T 617.406.6019
                                                                        F 617.406.6119



 February 28, 2014
 VIA EMAIL

 Kadie M. Jelenchick
 Foley & Lardner LLP
 777 East Wisconsin Avenue
 Milwaukee, WI 53202-5306

 Re:       Invensys Systems, Inc. v. Emerson Electric Co., et al.
           Case No. 12-cv-799-LED (E.D. Tex.)

 Dear Kadie:

 I write to follow-up on certain discovery issues from my February 14, 2014 letter. Please address or
 respond to these issues by close of business next Tuesday, March 4, 2014, or provide a time next week
 when you are available to meet and confer.

 Interrogatory Responses: In your February 12, 2014 e-mail to Claudia Frost, you indicated that “we
 anticipate providing a supplement to Micro Motion’s and Emerson’s interrogatory responses by early next
 week.” The responses still have not been received. Please advise when you plan to furnish the
 supplemental responses.

 Document Production:       Please confirm that Emerson and Micro Motion’s document productions are
 substantially complete.

 Privilege Log: We have located well over 700 redacted documents within Emerson and Micro Motion’s
 production for which no redaction logs were provided. See, e.g., MM0001173; MM0659666;
 MM0665975; MM0669038; MM0669669; MM0670813; MM0939417; MM0940475; and MM0996245.
 Please advise when you plan to provide Emerson and Micro Motion’s redaction logs.

 Flowmeters: You have not responded fully to the questions set forth in my February 14, 2014 letter.
 Please provide a complete response to those questions no later than next Tuesday, March 4. More
 specifically:

          You previously informed Todd Patterson that Micro Motion has made available for inspection by
           Invensys’ outside counsel and consultants the source code for all Coriolis Products, including the
           latest released version. Please confirm that Micro Motion’s production is still current and that no
           new versions of this source code have been released.
          Please confirm that you have made available for inspection all source code for the newly released
           Elite CMFS Series Coriolis Mass Flow Meters.
          Please identify when you will make the Elite CMFS Series Coriolis Mass Flow Meters available
           for review and inspection.

 Very truly yours,

 /s/ Nicholas G. Papastavros
 Nicholas G. Papastavros



                                                                                                        APP. 045
